Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Information Disclosure Statement
The indicated allowability of claims 12-26 and 29-46 is withdrawn in view of the newly discovered reference(s) to Koch (US 3999590 A) which was contained in the IDS of 7/6/2021 in the RCE of 7/6/2021.  Rejection(s) based on the newly cited reference(s) follow.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 Claim(s) 12-15, 17-18, 20-25, 30-31, 33-37, 39-40, 42-43, and 45-46 is/are rejected under 35 U.S.C. 102(a)( 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koch (US 3999590 A).
Regarding claim 12, Koch discloses a curtain (figs. 3 and 5; 1), comprising: 
a pliable screen (1) ;
one or more fasteners (5) arranged along the pliable screen, wherein the one or more fasteners are configured for attaching the curtain to an object (via cord 12 to 11) , and wherein a section of the pliable screen (1 above 5’s and/or 1/8 near top of 1) extends to an elevation at least 
one or more struts (7) coupled (indirectly via 1) to the one or more fasteners, wherein each (fig. 3, 7) of the one or more struts extends to an elevation at least and wherein: 
the one or more struts (7) extend to an elevation above the one or more fasteners (5): and/or the curtain further comprises one or more additional struts (top row of 7’s) arranged along the pliable screen that are distinct from the one or more struts (lower 7’s) , wherein the one or more additional struts extend to one or more elevations above the one or more fasteners (5)
(figs. 3-5; curtain 1, fasteners 5, struts/reinforced sections 7, pleat/bend lines 4, draw cord 12, rail 11); 
(col. 2, line 67 to col. 3, line 8) 
(col. 3, lines 1-40).
Regarding claim 12, Koch discloses all the limitations as expressly recited in claim 12.  The only difference is that the exact dimension(s) “the screen extends to an elevation at least 3 inches above the fasteners”, and the “struts extends to an elevation at least 24 inches below each of the one or more fasteners”  is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed dimensions/lengths since it is well known in the art that a screen can extend above fasteners and that struts can extend below fasteners.  Additionally, it would have been obvious to a person of ordinary skill in the art to try the claimed dimension(s), as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claim 23, Koch discloses a curtain (figs. 3 and 5; 1), comprising:
a pliable screen (1) ; 
one or more fasteners (5) arranged along the pliable screen, wherein the one or more fasteners are configured for attaching the curtain to an object (via cord 12 to 11) ,  and   
multiple longitudinal struts (7) arranged along the pliable screen, wherein each (fig. 3, 7) of the multiple longitudinal struts extends along less than an entire length of the pliable screen but at least between a point approximately level with at least one of the one or more fasteners (part of 5 (raised by cord 12) is level with 7 in use) (col. 2, line 67 to col. 3, line 8) to an elevation at least 
wherein each of the multiple longitudinal struts include a material composition (of 7) and a structural configuration (of 7) which does not yield the multiple longitudinal struts to substantially bend or compress upon lifting the curtain via the multiple longitudinal struts (the struts are rigid enough to maintain the pleating of screen 1 when cord 12 is pulled upwards through 5, therefore struts 7 are rigid enough to be pulled on as well and not bend/compress)
, and wherein:
at least one of the multiple longitudinal struts (7) extends to an elevation above the one or more fasteners (5); and/or
the curtain further comprises one or more additional struts (7) arranged along the pliable screen that are distinct from the multiple longitudinal struts, wherein longitudinal dimensions of the one or more additional struts extend longitudinally to one or more elevations above the one or more fasteners (5).

(col. 2, line 67 to col. 3, line 8) 
(col. 3, lines 1-40). 
Regarding claim 23, Koch discloses all the limitations as expressly recited in claim 23.  The only difference is that the exact dimension(s) the “struts extends to an elevation at least 24 inches below each of the one or more fasteners”  is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed dimensions/lengths since it is well known in the art that struts can extend below fasteners.  Additionally, it would have been obvious to a person of ordinary skill in the art to try the claimed dimension(s), as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claim 35, Koch discloses a curtain (figs. 3 and 5; 1), comprising:

one or more fasteners (5) arranged along the pliable screen, wherein the one or more fasteners are configured for attaching the curtain to an object (via cord 12 to 11) , and  
multiple longitudinal struts (7) arranged along the pliable screen, wherein each (fig. 3, 7) of the multiple longitudinal struts extends along less than 50% of an entire length of the pliable screen (1) but at least between a point approximately level with at least one of the one or more fasteners (part of 5 (raised by cord 12) is level with 7 in use) (col. 2, line 67 to col. 3, line 8) to an elevation at least , and wherein  each of the multiple longitudinal struts include a material composition (of 7) and a structural configuration (of 7) which does not yield the multiple longitudinal struts to substantially bend or compress upon lifting the curtain via the multiple longitudinal struts (the struts are rigid enough to maintain the pleating of screen 1 when cord 12 is pulled upwards through 5, therefore struts 7 are rigid enough to be pulled on as well and not bend/compress),
and ---[at least one of the multiple longitudinal struts (7) extends to an elevation above the one or more fasteners (5); and/or
the curtain further comprises one or more additional struts (7) arranged along the pliable screen that are distinct from the multiple longitudinal struts, wherein longitudinal dimensions of the one or more additional struts extend longitudinally to one or more elevations above the one or more fasteners (5)] ---
(figs. 3-5; curtain 1, fasteners 5, struts/reinforced sections 7, pleat/bend lines 4, draw cord 12, rail 11); 
(col. 2, line 67 to col. 3, line 8) 
(col. 3, lines 1-40).
Regarding claim 35, Koch discloses all the limitations as expressly recited in claim 35.  The only difference is that the exact dimension(s) the “struts extends to an elevation at least 24 inches below each of the one or more fasteners”  is not disclosed. It would have been obvious KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claim 13, Koch discloses that the one or more struts (figs. 3 and 5; 7) further extend to one or more elevations above the one or more fasteners (5).
     	Regarding claim 14, Koch discloses one or more additional struts (figs. 3 and 5; other higher up 7’s) arranged along the pliable screen that are distinct from the one or more struts (7’s), wherein the one or more additional struts extend to one or more elevations above the one or more fasteners (5).
     	Regarding claim 15, Koch discloses that the section of the pliable screen (1/8) extending above the one or more fasteners (5) comprises a material with a sufficient degree without attachment to another object (fig. 5, 1/8’s upper corner is shown extending upwards, without drooping/bending downwards, and the upper corner of 1/8 is not attached (via the closest 9 or 5) to another object, therefore the material exhibits the claimed sufficient degree of stiffness to extend upward).

     	Regarding claims 17, 30 and 42, Koch discloses that the one or more struts (figs. 3 and 5; 7) are indirectly coupled (5 via 1 at least) to the one or more fasteners (5).
     	Regarding claims 18, 31, and 43, Koch discloses that wherein the multiple longitudinal struts (figs. 3 and 5;  7) are fully arranged internal to multiple sheets of the pliable screen. – (figs. 3 and 5, struts 7 are internal when 1 is folded up due to cord 12 being pulled up) (also, 7 is made into 1 so is internal to 1).

     	Regarding claim 20, Koch discloses that a different section of the pliable screen (1 at bottom with 13) extends below the one or more fasteners (5) and comprises a different material (of 13) than the section of the pliable screen extending above the one or more fasteners.
     	Regarding claims 21, 34 and 46, Koch discloses that at least one of the one or more struts (figs. 3 and 5; 7) comprises a handle (section 7 of 1 can be grasped/handled and utilized as a handle).
     	Regarding claim 22, Koch discloses that the section of the pliable screen (figs. 3 and 5; 1) extends to an elevation at least 
Regarding claim 22, Koch discloses all the limitations as expressly recited in claim 22.  The only difference is that the exact dimension “12 inches”,  is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the screen extend to an elevation at least “12 inches” above the one or more fasteners since it is well known in the art that a screen can extend above fasteners.  Additionally, it would have been KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claims 24 and 36, Koch discloses that at least two neighboring struts (figs. 3 and 5, 7’s) of the multiple longitudinal struts are spaced apart by a distance 
Regarding claims 24 and 36, Koch discloses all the limitations as expressly recited in claims 24 and 36.  The only difference is that the exact dimension of “spaced apart by a distance between approximately 1 foot and approximately 3 feet”, is not disclosed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the claimed distances for spacing since it is well known in the art that struts can be spaced apart.  Additionally, it would have been obvious to a person of ordinary skill in the art to try the claimed spacing, as a person with ordinary skill has good reason to pursue the known options KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).  
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). 

     	Regarding claims 25 and 37, Koch discloses that wherein the one or more fasteners (figs. 3 and 5; 5) are spaced evenly across the pliable screen (1).
     	Regarding claims 33 and 45, Koch discloses that the multiple longitudinal struts (figs. 3 and 5; 7) are respectively disposed between (in vertical and due to 7’s being wider than 5 in the horizontal directions) different neighboring fasteners (5) of the one or more fasteners.
     	Regarding claim 39, Koch discloses that at least one of the multiple longitudinal struts (figs. 3 and 5; upper 7’s) extends to an elevation above the one or more fasteners (5).
     	Regarding claim 40, Koch discloses that one or more additional struts (figs. 3 and 5; upper 7’s) arranged along the pliable screen (1) that are distinct from the multiple longitudinal struts (lower 7’s), wherein the one or more additional struts extend to one or more elevations above the one or more fasteners (5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881